Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on March 31, 2021. In virtue of this communication, claims 1-15 are currently presented in the instant application.
Drawings
The drawings submitted on March 31, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2020/0120590 A1 (herein “Trivisonno”).

Claims 1 and 9
Consider claim 1, Trivisonno teaches a method by an apparatus for performing an access management function (AMF) in a wireless communication system, the method comprising: 
receiving a registration request message transmitted from a terminal through a base station (see Trivisonno [0082], Fig. 6, note step 1 Registration Request); 
identifying subscriber information on the terminal (see Trivisonno [00832] note subscriber permanent identifier or temporary user ID); 
(see Trivisonno Fig. 6, [0083]-[0102] note determining accepted S-NSSAIs among other network slicking configuration information); and 
transmitting a registration response message including the network slicing configuration information (see Trivisonno Fig. 6, [0103] note step 22 Registration Accept), 
wherein the network slicing configuration information includes a network slicing identifier and a slicing group identifier for the terminal (see Trivisonno [0103] note NSSAI, accepted S-NSSAIs).
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 10
Consider claim 2, Trivisonno teaches wherein the slicing group identifier is mapped onto the network slicing identifier (see Trivisonno [0072], [0103]).
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 11
Consider claim 3, Trivisonno teaches further comprising determining a second AMF to be connected to the terminal based on the network slicing configuration information (see Trivisonno [0083]-[0084]).
Claim(s) 11 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 12
Consider claim 4, Trivisonno teaches further comprising transmitting a non-access stratum (NAS) message including the network slicing configuration information to the second AMF (see Trivisonno [0083]-[0084]).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 4.




Claims 5 and 13
Consider claim 5, Trivisonno teaches further comprising transmitting a reroute message including the network slicing configuration information to the base station, wherein the message including the network slicing configuration information is transferred from the base station to the second AMF (see Trivisonno [0083]-[0084]).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6 and 14
Consider claim 6, Trivisonno teaches a method by a terminal in a wireless communication system, the method comprising: 
transmitting a registration request message to a base station (see Trivisonno [0082], Fig. 6, note step 1 Registration Request); and 
receiving a registration response message including network slicing configuration information determined based on subscriber information on the terminal (see Trivisonno Fig. 6, [0103] note step 22 Registration Accept),
wherein the network slicing configuration information includes a network slicing identifier and a slicing group identifier for the terminal (see Trivisonno [0103] note NSSAI, accepted S-NSSAIs).
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim6.

Claim 7
Consider claim 7, Trivisonno teaches wherein the slicing group identifier is mapped onto the network slicing identifier (see Trivisonno [0072], [0103]).

Claims 8 and 15
Consider claim 8, Trivisonno teaches wherein the network slicing configuration information is used to determine a second access management function (AMF) to be connected to the terminal (see Trivisonno [0083]-[0084]).
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 8.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647